Exhibit12.1 GEORESOURCES, INC. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Nine months ended September 30, (in thousands, except ratios) Fixed charges: Interest expense and deferred financing costs (a) $ Interest within rental expense (b) 93 82 55 53 Total fixed charges $ Earnings: Income (loss) from continuing operations before income taxes Remove income from equity investees ) Add fixed charges Add distributed income of equity investees - Earnings as adjusted $ Ratio of earnings to fixed charges (a)Interest expense includes interest incurred on our debt, settlement payments on our interest rate swaps accounted for as cash flow hedges and amortization of debt issuance costs. (b)Interest within rental expense is estimated to equal 1/3 of total rental expense.
